EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Andrew Baca, Reg. No. 60,887 on February 10, 2021.

The application has been amended as follows: 

Please amend claims 36 and 40 as follows:


36.	(Currently Amended)  A computer-implemented method comprising:
receiving a network document at a browsing computer and from a server, the network document comprising an email communication that includes (a) a plurality of  non-standard display characters for display on a body of the email communication and (b) embedded instruction code, wherein the embedded instruction code is adapted to cause the browsing computer to execute an exposure module,
the exposure module comprising computer-executable instructions to download and dynamically install a font package on the browsing computer, 

the formatting information of the font package comprising formatting information defining configurations of the plurality of non-standard display characters in a standard font file format;
wherein the standard font file format is one or more of a scalable outline format or stroke;
the embedded instruction code including a set of Hypertext Markup Language (HTML) instructions and a linked reference to the font package within the HTML instructions; and
accessing the network document with a document browser;
downloading the font package to the browsing computer; and
rendering the plurality of non-standard display characters using the formatting information from the font package.

40.	(Currently Amended)  A non-transitory computer-readable medium storing a program that, when executed by a processor, causes the processor to:
receive an email communication at a browsing computer and from a server in response to a request for the email communication to the server from the browsing computer, the email communication comprising (a) at least one non-standard display character for display on a body of the email communication and (b) embedded instruction code, wherein the embedded instruction code is adapted 
receive at the browsing computer Hypertext Markup Language (HTML) instructions embedded in the email communication, wherein the HTML instructions include the computer-executable instructions adapted to dynamically expose the font package to the operating system of the browsing computer, the font package comprising one or more non-standard font files containing formatting information for displaying and using of the at least one non-standard display character in a same way as formatting information for displaying and using of standard display characters by the operating system of the browsing computer, the formatting information of the one or more non-standard font files comprising formatting information that defines configurations of one or more of the at least one non-standard display character in a standard font file format, the standard font file format is one or more of a scalable outline format or stroke,
wherein the HTML instructions include a linked reference to [[a]]the font package, wherein the font package is separate from the HTML instructions; and
display the at least one non-standard display character using the formatting information of the one or more non-standard font files.


REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The preliminary amendment filed on 12/24/2020 has been entered.  Claims 27-46 are pending.  Claims 1-26 have been cancelled without prejudice.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/23/2020 and 01/12/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings filed on 12/23/2020 are accepted.

Terminal Disclaimer
A terminal disclaimer filed on 02/10/2021 is acknowledged and approved.

The following is an examiner’s statement of reasons for allowance:
The prior art of record includes Collins et al. (Collins), US Patent No. 5,781,714 (from IDS filed on 12/23/2020) and Takashi Funyu (Funyu), UK Patent Application GB2316778A.

Collins discloses apparatus and methods for creating and suing portable fonts (Abstract).  Collins discloses a computer system which includes a requesting computer (browsing computer) asking a responding computer such as Internet server (server) for one or more portions of text (a network document) (Abstract).  Collins further discloses that the first computer (server) includes a document builder that builds a portable document 104 (network document), wherein the portable document includes text characters, portable font resource (font package) and page builder and character player code (instruction code) (col. 9, lines 4-22 and Figure 1).  Collins further discloses the invention is of great use in networked application such as email (email communication) (col. 45, lines 53-65).  Collins further discloses the server computer sends HTML and PFR files (portable font resource/font package) to clients, which request them (Abstract and col. 27, lines 27-34).  Collins further discloses character shape player code is designated as software module (exposure module), which has been modularized so their code can be used in different applications (col. 11, lines 16-28), wherein character shape player code is part of a software application, performs the functions of the document and page builders, and function calls may be made by the software application (col. 11, lines 49-58).  Collins further discloses for each character to be rendered, the requesting computer (browsing computer) finds which portable font resource (PFR) associated with the character’s text describes its shape, and uses that font description to render the shape, and the responding computer (server) can install such new font descriptions into its operating system (Abstract).  Collins further discloses the portable font resource (font package) includes font description, indexed by the codes used to represent its associated font and character in the portable document’s text (col. 9, lines 4-40), wherein portable font resource describes the shapes of the intended font characters (col. 27, lines 11-16).  Collins further discloses in Figure 22 which shows HTML files, tools and browsers which allow the author of HTML files to use fonts freely, wherein browsers designed to read STYLE tags will use the values in the browser’s standard styles table (standard font handling tools) for all text type and text type formatting attributes, which are not defined by a given document’s STYLE tags.  Collins further discloses in Figure 22 and col. 33, lines 45-61 that Global.pfr file includes font descriptions such as Directry.pfr and benefits.pfr, wherein each of these pfr files includes font descriptions for certain fonts, and the portable font resource (font package) is a file reference which is a URL (col. 29, lines 41-55).

Funyu discloses a font processing apparatus for outputting characters with proper fonts through a communication network in a network environment (page 1).  Funyu further discloses the network environment comprises a server unit that provides information and a client unit that receives the information are connected with a communication network (page 10).  Funyu further discloses the font processing system shown as follows: a) The user designates the location of a desired home page with the web browser on the display unit using a URL; b) The web browser connects the client to the server and downloads to the client the document media (network document) corresponding to the home page and the character resources extracting program to which the document media is linked; c) the web browser analyzes the document media and calls the character resources extracting program, which downloads font resources (font package) required to output and display an HTML document (pages 20-21).

The primary reason for the allowance of the claims in this case, is the inclusion of the specific details “the font package comprises formatting information for the at least one browsing computer to render one or more of the plurality of non-standard display characters in a same way as formatting information of a standard font of the at least one browsing computer to render standard display characters”, “the formatting information of the font package comprises formatting information that defines configuration of one or more of the plurality of non-standard display characters in a standard font file format”, and “wherein the standard font file format is one or more of a scalable outline format or stroke”, as are now included in all the independent claims, in combination with the other elements recited, which is not found in the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU T NGUYEN whose telephone number is (571)272-4092.  The examiner can normally be reached on M-Th: 6:30-5:00(P.T.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 5712724128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHAU T NGUYEN/Primary Examiner, Art Unit 2177